Title: To James Madison from Francis Corbin, 13 May 1821
From: Corbin, Francis
To: Madison, James


                
                    My dear Sir
                    The Reeds. May 13th. 1821. Wh: Ch: Po: Off:
                
                A few days ago I had the pleasure to meet with your Nephew Major Madison, of whom I made, as I always do, of ev’ry body who comes from your part of the Country, the most anxious Inquiries about your health and Mrs. Madison’s. He informed me that you were both well, but, to my great sorrow, confirmed some intelligence which my Relation Tayloe had given me, concerning your late loss of many valuable Servants by some contagious disorder. Such a loss—at all times distressing—is peculiarly so in these times, by far the most calamitous that I ever saw.
                Yesterday my friend A. Stevenson told me that you were engaged in writing a political History of our Country, or some work of this description. I was glad to hear it. Such a work is a desideratum, and from your pen will be a valuable acquisition. If, between the years 1784 & 1796, during which periods I was a member of the Legislature, any thing should have escaped your memory which mine can supply—it will give me pleasure to fill up the “Hiatus.”
                On Sunday last I dined with Col: Taylor who is also writing another Book. The highly wrought panegyrick which Mr. Jefferson bestowed upon his “Construction Construed,” (a work certainly very ingenious, and containing many sound remarks,) has encouraged him, I presume, again to exercise his Pen. I did not inquire what the subject was of his present lucubrations, but—I conjecture it to be the prevailing topic of State Rights. A topic which will always continue to agitate the few large States, which, in speaking one Word for the little States, speak twenty for themselves. But as the Votes of States “are counted not weighed,” this favorite political Stalking Horse will answer no other purpose than to afford ground for a constant opposition to the Government. I use this Word in the sense in which my Lord Bolingbroke uses it—as contradistinguished from the Constitution. That ground for a constant opposition to the existing Administration is, perhaps, as harmless as any other, for after all it is but playing at Battledore & Shuttle Cock, as the Majority will always make the Constitution, like the Cap of Fortunatus, what they wish to make it. Language is so equivocal, as Lord Bacon said to James the first “that he could work Treason out of any half dozen Sentences that any man could write.” “Construction construed” may, therefore, be itself construed.
                The immediate object, however, of this letter, next to my condolence for the losses you have lately sustained, is to request that you will now water a tree which you planted some years ago. Mr. Edward Randolf, that amiable and gallant youth to whom you were kind enough to give, at my instance, a Commission in the Army, and who acquitted himself so well at

Lundy’s Lane and Chippewas as to have been distinguished by General Scott in his official communications, has solicited the Collectorship at Pensecola, where, under an expectation that Florida would be ceded to us sooner or later, he has established himself. The President, Col: Tayloe tells me, is well disposed towards him. This good disposition will be greatly promoted by a single word from you. May I then take the liberty of soliciting your patronage for him? If, in my humble endeavors to promote the prosperity of this promising and praise worthy young man, I feel great satisfaction, how much more will your benevolent Heart feel in Effecting it! To such a Heart—I am sure I need not say more.
                Be pleased to present my most respectful Compliments and Esteem to Mrs. Madison and believe me to be, My Dear Sir, Your most faithful and much Obliged Friend & Sert.
                
                    Francis Corbin
                
            